Citation Nr: 1208744	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  11-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of overpayment of VA benefits stemming from the payment of VA disability benefits following the Veteran's recall to active duty in August 2002 in the amount of $10,248.47, plus interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from October 1990 to May 2001.  Additionally, the Veteran was recalled to active duty in August 2002, and it is unclear whether he remains on active duty as of the writing of this decision.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 adverse decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In this case, the Veteran testified during the October 2011 hearing that he has paid a portion of the overpayment as VA has garnished his tax refund and some wages.  Hearing transcript at 6-9.  The Veteran indicated, and an April 2010 letter from the Debt Management Center confirms, that the Veteran's overpayment is in the amount of $10,248.47.  He also testified that he has accrued interest in addition to the $10,248.47 overpayment.  An accounting of the debt does not appear to be of record, to include the amounts paid by the Veteran and the interest accrued.  As such, the exact amount of the overpayment remains is unclear.  However, ultimately, the amount in question is an accounting determination, not a legal one.  Therefore, the Board may proceed with the adjudication of whether a waiver of overpayment is warranted, without knowing the precise dollar amount in question.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran was recalled to active duty in August 2002 and while on active duty, the Veteran concurrently received active duty military pay and VA disability compensation until October 14, 2008, resulting in an overpayment of VA disability compensation.

2.  The Veteran's indebtedness was validly created.

3.  The Veteran notified VA prior to going on active duty and during active duty that they should stop his disability payments; VA failed to do so.

4.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

5.  VA provided VA disability benefit payments while the Veteran was collecting active duty pay; any fault on the part of the Veteran in the creation of this debt is outweighed by the fault of VA.

6.  Requiring the Veteran to repay this debt would result in undue hardship such that recovery of the remaining debt is considered to be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was validly created, but the criteria for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $10,248.47, plus interest, have been met.  38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.654, 3.700 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 does not apply to a claim of overpayment under Chapter 35 of Title 38 of the United States Code.  Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran is a member of the Kansas Active Guard Reserve (AGR) and has served periods of active duty.  Most recently, the Veteran was recalled to active duty in August 2002.  At the time he was recalled, the Veteran was receiving VA disability benefits at the 10 percent rate.  Following his recall to active duty, the Veteran continued to receive disability payments from VA until October 14, 2008.  An April 2010 correspondence from the Debt Management Center of VA notified the Veteran that the created debt is in the amount of $10, 248.47.

The Board will now address the validity of this debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Here, an overpayment was clearly created, as the Veteran undisputedly received VA disability compensation payments while concurrently receiving active duty military pay.  38 U.S.C.A. § 5304(c); 38 C.F.R. §§ 3.654 and 3.700.  Indeed, the Veteran does not argue that he did not receive both VA disability benefits and active duty military pay at the same time.  See Hearing transcript at 9.  

The Veteran has repeatedly argued that he informed VA that he had been recalled to active duty and, therefore, he was not at fault in creating the overpayment of VA disability compensation.  However, balancing of fault requires equitable relief, and the Board does not have the authority to grant equitable relief in determining whether an overpayment was properly created under 38 U.S.C.A. § 5304, which is a matter of statutory interpretation.  Rather, the balancing of fault is a factor in determining a waiver of the indebtedness.

Accordingly, the Board concludes the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a).  The Board will now turn to whether a waiver of overpayment is warranted.

Where there is no fraud, misrepresentation, or bad faith is shown on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  Here, the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  As such, the Board must now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In determining whether collection of the overpayment would be against "equity and good conscience" consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965.

38 C.F.R. § 1.965 also provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).

The Veteran seeks waiver of recovery of an overpayment of VA disability benefits (created during August 2002 to October 2008), asserting that he is not at fault in the creation of this debt, and that collection of this debt would result in undue hardship.

Turning to the factors of equity and good conscience, the first and second elements pertain to the fault of the debtor (the Veteran) versus the fault of VA.  In this case, the Veteran has consistently maintained that he informed VA on multiple occasions that he was being recalled to active duty.  For example, in his notice of disagreement, his substantive appeal, and his testimony before the Board in October 2011, the Veteran has repeatedly and consistently asserted that he immediately notified VA of his recall to active duty when he received his orders in August 2002.  He testified that he called the VA benefits hotline and verbally told them that he received Title 32 orders and would be reporting as an AGR member of the Kansas National Guard.  Hearing transcript at 3.  In addition, when he "in-processed" at Topeka at the State Defense Building, he informed the processor that he was in receipt of "ten percent disability for acid reflux."  Id.  He also testified that, in July 2005, when he went to the Commander on Staff College in Fort Leavenworth and changed finance centers, he was asked if he received benefits.  The Veteran answered in the affirmative and was told, "you're good.  It don't make you non-deployable, plus, you're National Guard."  Id. at 4.  

As such, the Veteran indicated that he notified the VA to the best of his ability, on numerous occasions, that he was aware of the change in his status, through various channels such as the VA hotline and paper work through the military.  Id.

In making all determinations, the Board must fully consider the lay assertions of record, as a layperson such as the Veteran is competent to report on that of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

At hearing, following questioning, the Veteran was found to be highly credible. 

As discussed above, in this case, the Veteran has repeatedly asserted that he attempted to inform VA of his change in duty status.  While there is no documented evidence of these attempts, the Veteran's statements are consistent, and his contentions are plausible given the fact that, during those attempts, he was located in different regions of the state and country from the RO in Wichita.  Moreover, during this time, the Veteran was ostensibly busy from moving locations to accommodate his training.  For example, his training was in Topeka, Kansas (November 2002), he sought a financial loan in Fort Leavenworth, Kansas (July 2005), and in-processed for deployment through Fort Benning in Columbus, Georgia (October 2009).  At each of those periods, the Veteran asserted that he informed VA of his active duty status and his receipt of VA compensation.  

Given the consistency of the Veteran's statements, the Board concludes that they are entitled to weight, and serve to demonstrate that he did, in fact, alert VA to his change in status.  Therefore, the responsibility in the creation of the overpayment of benefits rests primarily with VA, inasmuch as it was VA's failure to process the Veteran's return to active duty that created the overpayment.

The third element addresses whether the Veteran would be subjected to undue hardship if the debt were recovered.  During the October 2011 hearing, the Veteran testified that VA garnished his tax refund in the amount of approximately $1,045 and withheld approximately $1,100 per month of pay.  Subsequent to a visit to a finance center, the Veteran also stated that they were "able to go in and somehow get it stopped."  However, as a result of nonpayment, he indicated that his credit score decreased by 100 points.  Hearing transcript at 6-7.  

The Board acknowledges that "financial hardship" is primarily intended to mean that a veteran would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  While it is not argued that the Veteran is deprived of basic necessities, the fact remains that the Veteran is clearly under financial strain.  Indeed, the very nature of the Veteran's appeal and that it is advanced on the Board's docket due to financial hardship serves to bolster the finding that the Veteran would be subjected to undue hardship if the debt were recovered.

With regard to the fourth element, one of the primary purposes of the Veteran receiving disability benefits was to acknowledge the impairment caused by his sacrifice to the country.  To require the Veteran to repay the overpayment, in this case, would clearly defeat the purpose of the benefit.

It is true that to grant a waiver of overpayment would cause an "unjust enrichment" of the Veteran in that he clearly received assistance to which he was not entitled.  As already mentioned, this is not in dispute.  Furthermore, there is no indication that the Veteran detrimentally relied on the additional money.  However, when weighed against the other factors, the Board concludes that these factors are overshadowed by the other considerations addressed above.

The debt in this case was created through no fault of the Veteran and the debt arose during a period in the Veteran's life when he was recalled to active duty, was forced to repay the overpayment thru the garnishment of a tax refund and wages, and resulted in harm to his credit score by a significant 100 points.  As such, the Board concludes that it would be against the principles of equity and good conscience to deny a waiver of overpayment in this case.

Accordingly, the Veteran's request for a waiver of the recovery of overpayment is granted.

ORDER

Waiver of overpayment of a validly created debt in this case is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


